    Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

HUBERT BEND, JR.,                  :        CIVIL ACTION NO.
                                   :        1:19-CV-4295-JPB-JSA
            Plaintiff,             :
                                   :
            v.                     :
                                   :
EUGENE SCALIA, Secretary of Labor, :
                    1

U.S. Department of Labor,          :        ORDER AND NON-FINAL REPORT
                                   :        AND RECOMMENDATION ON A
            Defendant.             :        MOTION TO DISMISS

        Plaintiff Hubert Bend, Jr., proceeding pro se, brings this action asserting

claims of discrimination in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq. and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq. Defendant moves to dismiss the Complaint.

For the reasons stated below, the Court RECOMMENDS that Defendant’s Motion

to Dismiss [23] be GRANTED in part as to Plaintiff’s claims of FMLA

discrimination and DENIED in part as to his claims of disability discrimination.

Should the District Court adopt this recommendation, the Court further




1
  Upon his swearing-in as Secretary of Labor on September 30, 2019, Eugene Scalia
automatically substituted Patrick Pizzella as defendant in this action. See Fed. R.
Civ. P. 25(d).
     Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 2 of 21




RECOMMENDS that Plaintiff be ORDERED to file an amended complaint

repleading his claim of disability discrimination under the Rehabilitation Act. The

Court DENIES Movant Michael Buesgens’ Request to File Evidence [30].

I.       BACKGROUND

         Plaintiff filed this action in the United States District Court for the Middle

District of Alabama on June 20, 2018. Defendant moved to transfer the case to this

Court on September 7, 2018 on the grounds that the events underlying Plaintiff’s

Complaint primarily took place in this district. See Mot. to Transfer [14]. On

September 24, 2019, Judge Thompson granted Defendant’s request and transferred

this action to this Court. See Order [20]. Upon transfer, the Court ordered Defendant

to file a responsive pleading; Defendant did so, filing his Motion to Dismiss [23] on

November 5, 2019. Plaintiff responded on December 16, 2019, without explanation

of his delay and without any request that his response be deemed timely. See LR

7.1(B), NDGa (“Any party opposing a motion shall serve the party’s response . . .

not later than fourteen (14) days after service of the motion . . . .”). The Court will

nevertheless consider Plaintiff’s Response [28] to the extent that it raises pertinent

arguments.

         The following facts, taken from the Complaint and an attached decision of the

Equal Employment Opportunity Commission, are accepted as true for purposes of



                                            2
  Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 3 of 21




evaluating Defendant’s motion. Plaintiff worked as an Investigator in the Labor,

Wage, and Hour Division of the United States Department of Labor at its District

Office in Atlanta, Georgia from September 2001 through April 2016. Compl. [1] at

¶ 5; EEOC Decision [1-1] at 1. Plaintiff was on leave pursuant to the FMLA in July

2015; nevertheless, on July 22, 2015, a management official instructed him to report

to the office the next day. Id. On July 23, 2015, a management official told Plaintiff

that he was “crazy” and that he “had issues.” Id. at 2. Plaintiff then filed a complaint

of discrimination on the bases of race and disability with the Equal Employment

Opportunity Commission on January 5, 2016. Compl. [1] at ¶ 11; EEOC Decision

at 1. After receiving a right-to-sue notice from the EEOC on June 13, 2018, Plaintiff

filed this action. Compl. [1] at ¶ 11; EEOC Decision [1-1] at 3–4.

II.   DISCUSSION

      A.     Motion to Dismiss

             1.     Standard on a Motion to Dismiss

      Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint

need only contain “a short and plain statement of the claim showing that the pleader

is entitled to relief,” in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A plaintiff,



                                            3
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 4 of 21




however, may not merely plead facts in a complaint sufficient to find a claim to relief

is conceivable; instead, the complaint must set forth “enough facts to state a claim

to relief that is plausible on its face.” Id. at 570.

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court cannot

consider matters outside of the pleadings, and must accept the allegations of the non-

movant’s pleadings as true, but “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). Moreover, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (citations omitted).

       Iqbal went on to instruct that, while a court must accept all factual allegations

in a complaint as true, it need not accept as true legal conclusions recited in a

complaint. Repeating that “only a complaint that states a plausible claim for relief

survives a motion to dismiss” the Supreme Court advised that “[d]etermining

whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and common

sense. But where the well-pleaded facts do not permit the court to infer more than



                                             4
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 5 of 21




the mere possibility of misconduct, the complaint has alleged—but it has not

‘shown’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed.

R. Civ. P. 8(a)(2)) (other citations omitted).

      Although the Supreme Court requires a plaintiff to allege sufficient facts to

state a plausible claim for relief, because Plaintiff is proceeding pro se in this case,

the Complaint must be “liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “[A] pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Id. See also Miller v. Donald, 541 F.3d 1091, 1100

(11th Cir. 2008); Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do

justice”). At the same time, however, nothing in the leniency which courts afford

pro se filings excuses a plaintiff from complying with threshold requirements of the

Federal Rules of Civil Procedure. See Trawinski v. United Tech., 313 F.3d 1295,

1297 (11th Cir. 2002). A court may not rewrite inadequate pleadings—including

those filed by pro se plaintiffs—to plead essential allegations. See Pontier v. City of

Clearwater, 881 F. Supp. 1565, 1568 (M.D. Fla. 1995). Moreover, although a pro

se complaint is held to less stringent standards than formal pleadings drafted by

attorneys, “the Court need not accept as true legal conclusions or unwarranted




                                           5
    Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 6 of 21




factual inferences.” Montgomery v. Huntington Bank, 346 F.3d 693, 698 (6th Cir.

2006).

        The Court is generally required to provide a pro se litigant an opportunity to

replead a deficient complaint before dismissal, unless it appears “beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Conley v. Gibson, 355 U.S. 41, 45–46 (1957). See also Bank v. Pitt, 928

F.2d 1108, 1112 (11th Cir. 1991) (explaining that a district court should give a pro

se plaintiff an opportunity to amend a complaint if such amendment would not be

futile), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d

541, 542 (11th Cir. 2002) (en banc).2

              2.    Plaintiff’s Disability Discrimination Claims

                    a.     The Applicability of the Rehabilitation Act

        Plaintiff claims that he has been subject to disability discrimination in

violation of his rights under Title I of the ADA. Specifically, he claims that he was

denied “leave as a reasonable accommodation” and that his supervisors refused to



2
  Wagner overruled Banks as to counseled litigants, but specifically stated that it did
not address pro se litigants. See Wagner, 314 F.3d at 542 n.1. Thus, the Bank rule
remains applicable to pro se litigants when the Court is determining whether to
dismiss a pro se complaint with prejudice. See Duff v. Steub, 378 F. App’x 868, 872
n.5 (11th Cir. 2010).


                                           6
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 7 of 21




“participate in the interactive process” regarding his request for leave. See

Compl. [1] at 2–3.

      Defendant correctly counters that claims under Title I of the ADA are

categorically unavailable to federal employees alleging discrimination in

employment. The ADA does not apply to employees of the federal government

because the federal government is not considered an “employer” under the ADA.

See 42 U.S.C. § 12111(5)(B)(i) (specifically excluding “the United States” from the

definition of “employer”). See also Klute v. Shinseki, 797 F. Supp. 2d 12, 17 (D.D.C.

2011); Rand v. Geithner, 609 F. Supp. 2d 97, 100 (D.D.C. 2009). Instead, the

exclusive remedy for federal employees alleging that federal agencies engaged in

disability discrimination is the Rehabilitation Act, 29 U.S.C. § 791. See McGuinness

v. United States Postal Serv., 744 F.2d 1318, 1322 (7th Cir. 1984); Rand, 609 F.

Supp. 2d at 100. Plaintiff does not address Defendant’s argument, instead attaching

annotated excerpts of Section 501 of the Rehabilitation Act to his Response. See

Resp. [28] at 4–9. In liberally construing Plaintiff’s Complaint, however, the Court

interprets his claims of disability discrimination as arising under the Rehabilitation

Act. The Rehabilitation Act prohibits federal agencies from discriminating in

employment against “otherwise qualified” individuals with a disability. 29 U.S.C. §




                                          7
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 8 of 21




794(a). See also Boone v. Rumsefeld, 172 F. App’x 268, 270 (11th Cir. 2006);

Mullins v. Crowell, 228 F. 3d 1305, 1313 (11th Cir. 2000).

                    b.    Administrative Exhaustion

      Discrimination claims brought under the Rehabilitation Act are generally

governed by the same standards as claims brought under Title I of the ADA. See

Holbrook v. City of Alpharetta, 112 F.3d 1522, 1526 n.2 (11th Cir. 1997). Defendant

argues that, even construed as arising under the Rehabilitation Act, Plaintiff’s claims

fail because he has not exhausted his available administrative remedies under the

statute. Federal employees alleging claims under the Rehabilitation Act are required

to exhaust administrative remedies in the same manner as plaintiffs bringing claims

under Title VII of the Civil Rights Act. See Litman v. Sec. of the Navy, 703 F. App’x

766, 772 (11th Cir. 2017) (citing Doe v. Garrett, 903 F.2d 1455, 1461 (11th Cir.

1990)); Gaillard v. Shinseki, 349 F. App’x 391, 392 (11th Cir. 2009). That is, before

filing a lawsuit, they must complain of the underlying conduct to the Equal

Employment Opportunity Commission. See Booth v. City of Roswell, 754 F. App’x

834, 836 (11th Cir. 2018) (citing Wu v. Thomas, 963 F.2d 1543, 1547 (11th Cir.

1989)).

      A plaintiff who then files a lawsuit asserting claims of employment

discrimination cannot bring any claim that was not included in their EEOC



                                          8
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 9 of 21




complaint. See Zellars v. Liberty Nat’l Life Ins. Co., 907 F. Supp. 355, 358 (M.D.

Ala. 1995) (citing Alexander v. Gardner-Denver Co., 415 U.S. 36, 47 (1974)). In

determining the permissible scope of an employment discrimination complaint, the

Court must first look to the EEOC complaint and investigation. Evans v. U.S. Pipe

& Foundry Co., 696 F.2d 925, 929 (11th Cir. 1983). A plaintiff is precluded from

pursuing any claims in a federal court action that are not “like or related” to the

claims asserted by the plaintiff in their EEOC complaint or that could not reasonably

be expected to arise during the course of the EEOC investigation. See Coon v. Ga.

Pac. Corp., 829 F.2d 1563, 1569 (11th Cir. 1987); Sanchez v. Standard Brands, Inc.,

431 F.2d 455, 466 (5th Cir. 1970). See also Griffin v. Carlin, 755 F.2d 1516, 1522

(11th Cir. 1985); Evans, 696 F.2d at 928; Buffington v. General Time Corp., 677 F.

Supp. 1186, 1192 (M.D. Ga. 1988). Therefore, additional charges in the civil

complaint which do not arise naturally and logically from the facts presented to the

EEOC are not related to the original complaint and cannot be pursued in a civil

action.

      Plaintiff filed this action after complaining to the EEOC of employment

discrimination. The EEOC recounted the facts of Plaintiff’s initial complaint as

follows:




                                         9
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 10 of 21




      1. On July 22, 2015, a management official instructed [Plaintiff] to report to
         the office on July 23, 2015, even though he was allegedly on leave
         provided under the FMLA.
      2. On July 23, 2015, a management official told [Plaintiff] that he was
         “crazy” and “had issues.”
EEOC Decision [1-1] at 1–2. Plaintiff’s claims of disability discrimination in his

Complaint rest specifically on an allegation that his supervisors denied him “leave

as a reasonable accommodation” and that they refused to “participate in the

interactive process” in doing so. Compl. [1] at 2–3. But neither the EEOC records

attached to the Complaint nor those attached to Plaintiff’s Response expressly make

mention of Plaintiff requesting or being denied any kind of accommodation for a

disability, at least not in so many words. Plaintiff makes no argument that the claims

of disability discrimination found in his Complaint are in any way like or related to

the claim he advanced before the EEOC.

      Nevertheless, courts are “extremely reluctant to allow procedural

technicalities to bar claims brought under [discrimination statutes].” Batson v.

Salvation Army, 897 F.3d 1320, 1327 (11th Cir. 2018) (quoting Gregory v. Ga. Dep’t

of Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004)). Where a plaintiff is

unassisted by counsel in EEOC proceedings, a court must broadly construe what the

EEOC may have investigated in response to a particular charge and, by extension,

what is like or related to that charge. See Gregory, 355 F.3d at 1280. Defendant has



                                         10
    Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 11 of 21




attached a lengthy document referred to as an “EEO Investigative Affidavit,” which

appears to be the internal Department of Labor form in which Plaintiff submitted his

original complaint to the agency. See Exh. A [23-1]. Defendant does not appear to

have attached, and the record does not appear to otherwise include, Plaintiff’s formal

complaint to the EEOC. 3 While Plaintiff’s Investigative Affidavit does not clearly

state, in so many words, that he requested any “accommodations,” it does attach and

incorporate the original grievance in which Plaintiff requested certain “remedies.”

See id. at 24. After setting forth the details of the July 23 altercation that allegedly

“aggravated” his disability, Plaintiff requested “remedies,” that included “medical

retirement,” “administrative leave for aggravated stress,” and “[i]mmediate

reassignment.” Id.

        The specific remedy of “medical retirement,” of course, would not constitute

an accommodation within the meaning of the ADA or the Rehabilitation Act,

because “retirement” would not involve continuing to perform the essential duties




3
  The judicial complaint originally filed in the Middle District of Alabama on June
20, 2018 is styled as an “EEOC Complaint.” Compl. [1]. But this document was
executed after the EEOC’s decision denying Plaintiff’s claim, and so this document
is evidently not Plaintiff’s formal complaint to the EEOC. Rather the document
“EEOC complaint” appears reflect Plaintiff’s judicial complaint after the dismissal
of his administrative action.


                                          11
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 12 of 21




of the job. However, temporary leave for an “aggravation” of stress combined with

“reassignment,” to another supervisor or duties, could in some circumstances

constitute a reasonable accommodation. See Richio v. Miami-Dade Cty., 163 F.

Supp. 2d 1352, 1365 (S.D. Fla. 2001) (citing Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997)). At a minimum, the Court could

not say otherwise as a matter of law at this juncture.

      Thus, the Court cannot find that Plaintiff failed to request work-related

“remedies” that could qualify as accommodations. And because Plaintiff attached

these requests in his complaint to the EEOC, the agency’s failure to agree to these

requests was likely within the scope of the EEOC’s investigation. Thus, at least on

this record, and applying the liberal construction standards appropriate at this

juncture, the Court finds that Plaintiff’s requests for accommodations and complaint

that the agency failed to grant those accommodations was arguably within the scope

of his EEOC complaint. The Court therefore declines to recommend that Plaintiff’s

disability discrimination claim be dismissed on grounds of failure to exhaust.

                    c.    Failure to State a Claim

      Defendant next argues that Plaintiff’s disability discrimination claim fails

because he has not adequately pleaded that he is disabled or a qualified individual

within the meaning of the statute. Both are essential elements of Plaintiff’s claims—



                                          12
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 13 of 21




to establish a prima facie case of unlawful discrimination under the Rehabilitation

Act, a plaintiff must ultimately present sufficient evidence to prove that he: (1) has

a disability as defined under the Act, (2) is an otherwise “qualified individual”

meaning that, with or without reasonable accommodations, he can perform the

essential functions of the job, and (3) was discriminated against because of his

disability or perceived disability. See Mazzeo v. Color Resolutions Int’l LLC, 746

F.3d 1264, 1268 (11th Cir. 2014); Greenberg v. BellSouth Telecomm., Inc., 498 F.3d

1258, 1263 (11th Cir. 2007); Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005).

Similarly, to prevail on a claim of disability discrimination based on an alleged

failure to accommodate, a plaintiff must demonstrate that he: (1) has a disability, (2)

was a qualified individual when he suffered the adverse employment action

complained of, and (3) was discriminated against because of his disability by being

denied a reasonable accommodation that would allow him to keep working. See

Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001); Holbrook, 112

F.3d at 1526; Morisky v. Broward Cty., 80 F.3d 445, 447 (11th Cir. 1996).

      Plaintiff’s Complaint does not adequately plead that he is either disabled or a

qualified individual under the Rehabilitation Act. To be considered disabled—and

thus protected—under the Rehabilitation Act, Plaintiff must show that he (1) has a

physical or mental impairment that substantially limits one or more major life



                                          13
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 14 of 21




activities, (2) has a record of such impairment, or (3) has been regarded as having

such an impairment. See Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 507 F.3d

1306, 1310–11 (11th Cir. 2007). Although documents attached to Plaintiff’s

Response indicate that he suffers from post-traumatic stress disorder, see Resp. [28]

at 10, Plaintiff’s Complaint itself does not even conclusorily state so. Plaintiff’s

failure to identify a disabling condition in his Complaint is grounds for dismissal for

failure to state a claim of disability discrimination. See Townsend v. Staples, Inc.,

No. 1:15-CV-2835-WSD-CMS, 2015 WL 13741251, at *2 (N.D. Ga. Oct. 9, 2015),

report & rec. adopted by 2016 WL 3344579 (N.D. Ga. June 15, 2016). Likewise,

Plaintiff pleads no facts to show that, at the time of the alleged discrimination, he

was qualified to perform the essential duties of his job with or without a reasonable

accommodation.

      As noted above, however, the Court is generally obliged to allow Plaintiff,

who is proceeding pro se, an opportunity to amend the Complaint to attempt to cure

these deficiencies. Defendant argues that any amendment would be futile, and need

not be allowed in this case, because Plaintiff has already made statements expressly

contradicting any status as a “qualified individual.” Specifically, Plaintiff’s

administrative complaint stated that “I am not able to perform any duties,” and “I

cannot work.” Exh. A [23-1] at 5. These statements certainly call into question



                                          14
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 15 of 21




whether Plaintiff was a qualified individual, because a qualified individual must be

able to perform the essential duties of his or her job, at least with a reasonable

accommodation.

      In the end, the opportunity to amend should not be denied Plaintiff based on

this language. First, technically, this language is contained in documents that are

outside of the pleadings and which are therefore not properly before the Court as

relating to the question of whether Plaintiff states a substantive claim. Second, the

Court cannot say as a matter of law that the only interpretation of these statements

would be to negate Plaintiff’s status as a qualified individual. Perhaps Plaintiff’s

statement, “I cannot work,” was not meant as broadly as Defendant interprets, but

rather was made in the context of having already been denied for work-related

“remedies” or accommodations. In other words, perhaps Plaintiff simple meant, “I

cannot work because I was denied reasonable accommodations.” Or perhaps this

statement simply reflected Plaintiff’s opinion about his vocational abilities at

particular point in time—May 2016—which was ten months or so after he was

denied his requested “remedies” and instructed to report back to work.

      Regardless of the explanation, if there is one, as to whether someone who

“cannot perform any duties” nevertheless is a “qualified individual,” the Court finds

that Plaintiff should be given an opportunity to amend. In any such amendment,



                                         15
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 16 of 21




Plaintiff should be ordered to state specific facts in support of his failure-to-

accommodate claim, and to plausibly establish each of the elements, that is, that

Plaintiff had a disability, how that disability substantially limited his major life

activities, that Plaintiff requested and was denied a reasonable accommodation

relating to that disability, and, critically, facts to explain that Plaintiff was able to

perform the essential tasks of his job at least with a reasonable accommodation.

Plaintiff is reminded that conclusory recitations of these legal elements will not

suffice. Rather, he must allege specific facts that meet these elements.

             3.     Plaintiff’s FMLA Discrimination Claims

      Plaintiff additionally asserts that Defendant discriminated against him “by

denying rights protected by the [FMLA] by directing [his] management not to

participate in the interactive process.” Compl. [1] at 3. Defendant counters that this

claim is barred by sovereign immunity.

      “It is axiomatic that the United States may not be sued without its consent and

that the existence of consent is a prerequisite for jurisdiction.” United States v.

Mitchell, 463 U.S. 206, 212 (1983). In other words, “[a]bsent waiver, sovereign

immunity shields the Federal Government and its agencies from suit.” F.D.I.C. v.

Meyer, 510 U.S. 471, 475 (1994) (citing Loeffler v. Frank, 486 U.S. 549, 554

(1988)). Without unequivocal congressional waiver of sovereign immunity, the



                                           16
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 17 of 21




judicial branch has no authority to entertain private suits against a federal agency.

See Franconia Assocs. v. United States, 536 U.S. 129, 141 (2002) (citing United

States v. King, 395 U.S. 1, 4 (1969)).

      Plaintiff brings his suit for damages under the FMLA, which protects the leave

rights of both federal employees and non-federal public and private employees. The

statute, however, distinguishes between federal employees and non-federal public

and private employees; while all are afforded the same substantive rights under the

FMLA, the rights of federal employees derive from Title II, rather than Title I.

Cavicchi v. Sec. of Treasury, No. 04-10451, 2004 WL 4917357, at *6 (11th Cir. Oct.

15, 2004). Titles I and II differ in their prescribed enforcement mechanisms. Title I

of the FMLA authorizes private rights of action against non-federal employers for

violations of rights created by the statute. Congress did not include such an

authorization in Title II, instead choosing to allow federal employees to vindicate

their FMLA rights through—and only through—administrative procedures. See

Robinson v. Shinseki, No. 8:13-cv-1268-T-33EAJ, 2013 WL 5720336, at *7–8

(M.D. Fla. Oct. 21, 2013); Diggs v. Shinseki, No. CV 109-111, 2009 WL 3753999,

at *2–3 (S.D. Ga. Nov. 9, 2009).

      Defendant contends that this disparity in remedies indicates that Congress has

not waived the federal government’s sovereign immunity as to FMLA claims



                                         17
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 18 of 21




brought by federal employees. Plaintiff does not address Defendant’s argument

regarding the FMLA, instead arguing, inappositely, that Congress has waived

Defendant’s sovereign immunity with regard to claims brought under Title VII of

the Civil Rights Act of 1964, the ADA, and Section 501 of the Rehabilitation Act.

See Resp. [28] at 2. Although no binding precedent exists as to whether claims

against the federal government under Title II of the FMLA are barred by sovereign

immunity, several courts, including the Eleventh Circuit in an unpublished opinion,

have held as much. See Cavicchi, 2004 WL 4917357, at *6 (holding that sovereign

immunity precludes private suits under Title II of the FMLA because of “the absence

of an express authorization” for such suits); Russell v. United States Dep’t of the

Army, 191 F.3d 1016, 1019 (9th Cir. 1999) (concluding that “the absence of an

express waiver of the government’s sovereign immunity in Title II of the FMLA

bars private suits for violations of its provisions”) (citing Mann v. Haigh, 120 F.3d

34, 37 (4th Cir. 1997)); Baldwin v. Shinseki, No. 1:12-cv-58-MP-GRJ, 2012 WL

4466331, at *1–2 (N.D. Fla. May 9, 2012) (“The absence of [a] private right of action

indicates that the federal government has not waived its sovereign immunity with

respect to FMLA claims by federal employees.”), report & rec. adopted by 2012

WL 4466327 (N.D. Fla. Sept. 27, 2012); Diggs, 2009 WL 3753999, at *2. The Court

finds such authority persuasive and holds the same.



                                         18
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 19 of 21




      Plaintiff worked as an Investigator for the United States Department of Labor

and was thus a federal employee at all relevant periods. Compl. [1] at ¶ 5; EEOC

Decision [1-1] at 1. Plaintiff’s FMLA rights therefore derive from Title II of the

statute. Because Congress has not waived the federal government’s sovereign

immunity with regard to claims brought under Title II of the FMLA, Defendant is

entitled to assert it as a defense to Plaintiff’s FMLA claims. Plaintiff thus presents

no viable FMLA claims. Further, because a valid assertion of sovereign immunity

deprives a court of jurisdiction to hear a claim, see Meyer, 510 U.S. at 475, any

amendment of Plaintiff’s Complaint as to his FMLA claims would be futile.

Accordingly, the Court RECOMMENDS that Defendant’s Motion to Dismiss [23]

be GRANTED as to Plaintiff’s FMLA claims.

      B.     Request to File Evidence

      Finally, Movant Michael Buesgens, “AKA Nevada Smith,” seeks leave to file

what is purportedly evidence related to this action. See Request [30]. Buesgens does

so for a second time, having previously made and withdrawn a similar request. See

Request [24]; Withdrawal [27]. According to Buesgens, “[t]his court cannot make

[an] informed decision on [Defendant’s] motion to dismiss because relevant

evidence of DOL wrongdoing is missing.” Request [30] at ¶ 1. Buesgens prefaces

his purported evidence with a series of attacks on what he declares to be “EEOC



                                         19
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 20 of 21




propaganda” and the “dishonest, deceitful” conduct of Defendant’s counsel,

including a comparison of Defendant’s Motion to Dismiss to a “rocket” and

“torpedo” designed to inflict upon Plaintiff “PTSD trauma” and trigger “DOL-

AUSA induced flashbacks.” See id. at ¶¶ 26, 31, 33–39. Because of such conduct,

Buesgens asks the Court to order Defendant to “produce the complete record” of all

action taken in response to Plaintiff’s complaints of discrimination to and to deny

Defendant’s Motion to Dismiss. See id. at ¶¶ 41–42.

      Michael Buesgens is no stranger to the federal courts, his vexatious litigation

history having earned him the distinction of being “barred from filing any future

civil actions in any federal court in the United States without first seeking leave. . . .”

Buesgens v. Travis Cty., No. A-07-CA-427-SS, 2007 WL 9677045, at *6 (W.D. Tex.

June 20, 2007). Buesgens’ litigation history includes forays into cases in which he

apparently “has no interest.” Gray v. Berryhill, No. 6:16-CV-500-Orl-40JBT, 2018

WL 7917611, at *1 (M.D. Fla. July 13, 2018). See also Porter v. Dep’t of Treasury,

564 F.3d 176, 178 (3d Cir. 2009). Buesgens is not a party to this action nor has he

has not sought to intervene under Rule 24 of the Federal Rules of Civil Procedure.

Buesgens identifies himself only as a “former IRS employee” who “has interest in

justice.” First Request [24] at 1–2. However, “[a]s a mere non-party, [he] has no

standing to file pleadings or motions in this lawsuit.” Dail v. City of Goldsboro, No.



                                            20
 Case 1:19-cv-04295-JPB-JSA Document 32 Filed 02/11/20 Page 21 of 21




5:10-CV-00451-BO, 2011 WL 2293904, at *1 (E.D.N.C. June 9, 2011). As

Buesgens has been made aware, a mere “interest in justice” does not entitle him to

participate in lawsuits. See Prater v. Acosta, No. 5:18-CV-01174, at [21] (S.D.W.V.

Oct. 16, 2018) (finding Buesgens’ “interest” and “personal curiosity” in case to be

insufficient grounds for intervention). Accordingly, the Court DENIES Movant

Michael Buesgens’ Request to File Evidence [30].

III.   CONCLUSION AND RECOMMENDATION

       For the reasons discussed above, the Court RECOMMENDS that

Defendant’s Motion to Dismiss [23] be GRANTED in part as to Plaintiff’s claims

of FMLA discrimination and DENIED in part as to Plaintiff’s claims of disability

discrimination. Should the District Court adopt this recommendation, the Court

further RECOMMENDS that Plaintiff be ORDERED to file an amended complaint

repleading his claims of disability discrimination under the Rehabilitation Act within

fourteen (14) days of the date of such an order. The Court DENIES Movant

Michael Buesgens’ Request to File Evidence [30].

       IT IS SO ORDERED AND RECOMMENDED this 11th day of February, 2020.



                                       __________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE



                                         21
